Detailed Office Action
Groups I-III and V- VII are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was made without traverse in the reply filed on 1/6/2022.
Benefit of Foreign Document
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Europe on 10/30/2019. It is noted, however, that applicant has not filed a certified copy of the specific application related to the elected embodiment as required by 37 CFR 1.55.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.  Applicant is advised that the US Patent and Trademark Office does not accept scanned copies of certified foreign priority documents.  Certified documents as specified in 37 CFR 1.4(f) are not permitted to be filed via EFS-WEB.  (See also 37 CFR 1.6(d)(2))  
Drawings
The Examiner has cancelled the non elected figures from the disclosure.
Specification
The specification is objected to for the following reason(s):
A. Descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the drawings clearly and accurately. (MPEP 1503.01 subsection II) The figure descriptions must be amended in accordance with the election of Group IV figures 4.1 and 4.2.
B. The drawings show the term “Bragard” on the corner of the clothing. This term may be proprietary. If this term is protected, such as a trademark, the specification must be amended to include a statement preceding the claim identifying the trademark material forming part of the claimed design and the name of the owner of the trademark
Claim Rejection – 35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and nonenabling because the exact appearance of the claimed article has not been definitively described due to a lack of disclosure. 
A. The scope of the claim is not clear due to the lack of a descriptive statement to describe the broken lines shown on claimed surfaces. It is not clear what these lines depict and whether or not they are claimed. As an example, they may depict stitching which may or may not be a part of the claimed design. A descriptive statement is needed preceding the claim to describe the meaning and purpose of the broken lines. Without a statement, one of skill in the art must necessarily resort to conjecture in order to determine if the broken lines are claimed. 
B. The clothing shown may have claimed layers of fabric and features indicated by solid structure lines that are not shown or described in the limited views. The disclosure shows a front and rear view only. These views do not describe the arrangement of layers, thicknesses and features shown in the views. Further the limited views do not describe the appearance of the article from the top and sides. One of skill in the art must necessarily resort to conjecture in order to determine the arrangement of the material and how the front of the article transitions to the back in order to make and use the same.

    PNG
    media_image1.png
    795
    1121
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    814
    955
    media_image2.png
    Greyscale

The corrected drawings must not contain new matter (37 CFR 1.121, 35 USC 112(a))
New matter is anything (structure, features, elements) which was not shown in the drawings as originally filed.  It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. Further, the clarification of drawings with an insufficient original disclosure can introduce new matter.  
Due to the deficiencies of views in the disclosure, the examiner is unable to provide any guidance as to how the disclosure may be enabled. Applicant is advised that to overcome this rejection, no new matter may be introduced that was not shown in the original disclosure, either through the addition or removal of features to the claimed design.
Applicant is cautioned that any attempt to clarify the scope must meet 37 CFR 1.145 and the written description requirement of 35 USC112 (a). It must be apparent that applicant was in possession of the 
The application might be fatally defective because the original disclosure does not have enough views to enable the full three dimensional appearance of the claim.  It might not be possible to identify any definite and enabled design claim without introducing new matter (35 U.S.C. 132, 37 CFR 1.121 ).
Failure to submit replacement correction sheets overcoming all of the deficiencies in the drawing disclosure set forth above, or an explanation why the drawing corrections or additional drawing views are not necessary will result in the rejection of the claim under 35 U.S.C. 112(a)  and (b)  or pre-AIA  35 U.S.C. 112, first and second paragraphs, being made FINAL in the next Office action
Conclusion
In conclusion the claim stands rejected under 35 U.S.C. § 112(a) and (b). 
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 8:00- 4:00 pm PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/JENNIFER L WATKINS/Examiner, Art Unit 2915